





NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144, RULE 144A OR REGULATION S UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.




 

Issuance Date: March 20, 2015              




THAT MARKETING SOLUTION, INC.

Common Stock Purchase Warrant




THIS CERTIFIES THAT, for value received, _______________________ (the “Holder”),
is entitled to subscribe for and purchase, at the Exercise Price (as defined
below), from THAT MARKETING SOLUTION, INC., a Nevada corporation (the
“Company”), shares of the Company’s common stock, par value $0.0001 (the “Common
Stock”), at any time prior to the five (5) year anniversary of the issuance date
of this Warrant as set forth above (the “Warrant Exercise Term”).




This Warrant is issued in connection and subject to, the terms and conditions
described in the Securities Purchase Agreement, dated March 20 , 2015, between
the initial Holder and the Company (the “Agreement”). Capitalized terms used
herein and not otherwise defined shall have the definitions ascribed to such
terms in the Agreement.  As used herein, the term “Trading Day” means any day
that shares of Common Stock are listed for trading or quotation on the OTCBB (as
defined in the Agreement), any tier of the NASDAQ Stock Market, the New York
Stock Exchange or the NYSE MKT.




This Warrant is subject to the following terms and conditions:




1.

Shares.  The Holder has, subject to the terms set forth herein, the right to
purchase up to an aggregate of ONE MILLION (1,000,000) shares (the “Shares”) of
Common Stock at a per share exercise price of $0.50 (as subject to adjustment as
provided for herein, the “Exercise Price”).  

.

Exercise of Warrant.

(a)

Exercise.  This Warrant may be exercised by the Holder at any time prior to the
expiration of the Warrant Exercise Term, in whole or in part, by delivering the
notice of exercise attached as Exhibit A hereto (the “Notice of Exercise”), duly
executed by the Holder to the Company at its principal office, or at such other
office as the Company may designate, accompanied by payment, in cash by wire
transfer of immediately available funds to the order of the Company and to an
account designated by the Company, of the amount obtained by multiplying the
number of Shares designated in the Notice of Exercise by the Exercise Price (the
“Purchase Price”).  For purposes hereof, “Exercise Date” shall mean the date on
which all deliveries required to be made to the Company upon exercise of this
Warrant pursuant to this Section 2(a) shall have been made.

(b)

Issuance of Shares.  Upon receipt by the Company from the Holder of a facsimile
transmission or e-mail (or other reasonable means of communication) of a Notice
of Execerice, the Company shall issue and deliver or cause to be issued and
delivered to or upon the order of the Holder certificates for the Shares (or
cause the electronic delivery of the Shares as contemplated by Section 2(d)
hereof) within three (3) Trading Days after such receipt (the “Deadline”).  If
the Company shall fail for any reason or for no reason to issue to the Holder on
or prior to the Deadline a certificate for the number of Shares or to which the
Holder is entitled hereunder and register such Shares on the Company's share
register or to credit the Holder's balance account with DTC (as defined below)
for such number of Shares to which the Holder is entitled upon the Holder's
exercise of this Warrant (an





1

{00349372.DOC.5}






--------------------------------------------------------------------------------







“Exercise Failure”), then, in addition to all other remedies available to the
Holder, (i) the Company shall pay in cash to the Holder on each day after the
Deadline and during such Exercise Failure an amount equal to 2.0% of the product
of (A) the sum of the number of Exercise Shares not issued to the Holder on or
prior to the Deadline and to which the Holder is entitled and (B) the closing
sale price of the Common Stock on the Trading Day immediately preceding the last
possible date which the Company could have issued such Shares to the Holder
without violating this Section 2(b) and (ii) the Holder, upon written notice to
the Company, may void its Notice of Exercise with respect to, and retain or have
returned, as the case may be, any portion of this Warrant that has not been
exercised pursuant to such Notice of Exeercise; provided that the voiding of an
Notice of Exercise shall not affect the Company's obligations to make any
payments which have accrued prior to the date of such notice.  In addition to
the foregoing, if on or prior to the Deadline the Company shall fail to issue
and deliver a certificate to the Holder and register such Shares on the
Company's share register or credit the Holder's balance account with DTC for the
number of Shares to which the Holder is entitled upon the Holder's exercise
hereunder or pursuant to the Company's obligation pursuant to clause (ii) below,
and if on or after such Trading Day the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of shares of Common Stock issuable upon such exercise that
the Holder anticipated receiving from the Company, then the Company shall,
within three (3) Trading Days after the Holder's request and in the Holder's
discretion, either (i) pay cash to the Holder in an amount equal to the Holder's
total purchase price (including brokerage commissions and other reasonable and
customary out-of-pocket expenses, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company's obligation to
deliver such certificate (and to issue such Shares) or credit such Holder's
balance account with DTC for such Shares shall terminate, or (ii) promptly honor
its obligation to deliver to the Holder a certificate or certificates
representing such Shares or credit such Holder's balance account with DTC and
pay cash to the Holder in an amount equal to the excess (if any) of the Buy-In
Price over the product of (A) such number of shares of Common Stock, times (B)
the closing sales price of the Common Stock on the date of exercise.  Nothing
shall limit the Holder's right to pursue any other remedies available to it
hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company's
failure to timely deliver certificates representing the Shares (or to
electronically deliver such Shares) upon the exercise of this Warrant as
required pursuant to the terms hereof.

(c)

Obligation of Company to Deliver Common Stock. Upon receipt by the Company of a
Notice of Exercise, the Holder shall be deemed to be the holder of record of the
Shares issuable upon such exercise and all rights with respect to the portion of
this Warrant being so exercised shall forthwith terminate except the right to
receive the Common Stock or other securities, cash or other assets, as herein
provided, on such exercise. If the Holder shall have given a Notice of Exercise
as provided herein, the Company’s obligation to issue and deliver the Shares (or
cause the electronic delivery of the Shares as contemplated by Section 2(d)
hereof) shall be absolute and unconditional, irrespective of the absence of any
action by the Holder to enforce the same, any waiver or consent with respect to
any provision thereof, the recovery of any judgment against any person or any
action to enforce the same, any failure or delay in the enforcement of any other
obligation of the Company to the holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder of any obligation to the Company, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with such exercise.  

(d)

Delivery of Shares by Electronic Transfer. In lieu of delivering physical
certificates representing the Shares issuable upon exercise hereof, provided the
Company is participating in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer  program, upon request of the Holder, the Company shall use
its best efforts to cause its transfer agent to electronically transmit the
Share issuable upon exercise hereof to the Holder by crediting the account of
Holder’s Prime Broker with DTC through its Deposit Withdrawal Agent Commission
system.

(e)

Taxes.  The issuance of the Shares upon the exercise of this Warrant, and the
delivery of certificates or other instruments representing such Shares, shall be
made without charge to the Holder for any tax or other charge of whatever nature
in respect of such issuance and the Company shall bear any such taxes in respect
of such issuance.

(f)

Limitation on Beneficial Ownership.  Notwithstanding anything to the contrary
contained herein, that in no event shall the Holder be entitled to exercise any
portion of this Warrant in excess of that portion of this Warrant upon
conversion of which the sum of (1) the number of shares of Common Stock
beneficially owned





2

{00349372.DOC.5}



--------------------------------------------------------------------------------










by the Holder and its affiliates (other than shares of Common Stock which may be
deemed beneficially owned through the ownership of the unexercised portion of
this Warrant or the unexercised or unconverted portion of any other security of
the Company subject to a limitation on conversion or exercise analogous to the
limitations contained herein) and (2) the number of Shares issuable upon the
exercise of the portion of this Warrant with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the then outstanding shares of
Common Stock.  The “beneficial ownership” of the Holder shall be determined in
accordance with Section 13(d) of the 1934 Act, and Regulations 13D-G thereunder,
except as otherwise provided in clause (1) of above, provided, however, that the
limitations on exercise may be waived by the Holder upon, at the election of the
Holder, not less than 61 days’ prior notice to the Company, and the provisions
of the conversion limitation shall continue to apply until such 61st day (or
such later date, as determined by the Holder, as may be specified in such notice
of waiver).  

3.

Adjustment of Exercise Price and Other Events.

(a)

Adjustment for Reclassification, Consolidation or Merger.  If while this
Warrant, or any portion hereof, remains outstanding and unexpired there shall be
(i) a reorganization or recapitalization (other than a combination,
reclassification, exchange or subdivision of shares otherwise provided for
herein), (ii) a merger or consolidation of the Company with or into another
corporation or other entity in which the Company shall not be the surviving
entity, or a reverse merger in which the Company shall be the surviving entity
but the shares of the Company’s capital stock outstanding immediately prior to
the merger are converted by virtue of the merger into other property, whether in
the form of securities, cash or otherwise, or (iii) a sale or transfer of the
Company’s properties and assets as, or substantially as, an entirety to any
other corporation or other entity in one transaction or a series of related
transactions, then, as a part of such reorganization, recapitalization, merger,
consolidation, sale or transfer, unless otherwise directed by the Holder, all
necessary or appropriate lawful provisions shall be made so that the Holder
shall thereafter be entitled to receive upon exercise of this Warrant, during
the period specified herein and upon payment of the Exercise Price then in
effect, the greatest number of shares of capital stock or other securities or
property that a holder of the Shares deliverable upon exercise of this Warrant
would have been entitled to receive in such reorganization, recapitalization,
merger, consolidation, sale or transfer if this Warrant had been exercised
immediately prior to such reorganization, recapitalization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 3.  If the per share consideration payable to the Holder for
Shares in connection with any such transaction is in a form other than cash or
marketable securities, then the value of such consideration shall be determined
in good faith by the Company’s Board of Directors.  The foregoing provisions of
this paragraph shall similarly apply to successive reorganizations,
recapitalizations, mergers, consolidations, sales and transfers and to the
capital stock or securities of any other corporation that are at the time
receivable upon the exercise of this Warrant.  In all events, appropriate
adjustment shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable or issuable after such reorganization, recapitalization, merger,
consolidation, sale or transfer upon exercise of this Warrant.

(b)

Adjustments for Split, Subdivision or Combination of Shares.  If while this
Warrant, or any portion hereof, remains outstanding and unexpired the Company
shall subdivide (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
subject to acquisition hereunder, then, after the date of record for effecting
such subdivision, the Exercise Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of shares of Common
Stock subject to acquisition upon exercise of the Warrant will be
proportionately increased.  If the Company at any time combines (by reverse
stock split, recapitalization, reorganization, reclassification or otherwise)
the shares of Common Stock subject to acquisition hereunder, then, after the
record date for effecting such combination, the Exercise Price in effect
immediately prior to such combination will be proportionately increased and the
number of shares of Common Stock subject to acquisition upon exercise of the
Warrant will be proportionately decreased.

(c)

Adjustments for Dividends in Stock or Other Securities or Property.  If while
this Warrant, or any portion hereof, remains outstanding and unexpired, the
holders of any class of securities as to which purchase rights under this
Warrant exist at the time shall have received or, on or after the record date
fixed for the determination of eligible stockholders, shall have become entitled
to receive, without payment therefor, other or additional stock or other
securities or property (other than cash) of the Company by way of dividend, then
and in





3

{00349372.DOC.5}






--------------------------------------------------------------------------------







each case, this Warrant shall represent the right to acquire, in addition to the
number of shares of such class of security receivable upon exercise of this
Warrant, and without payment of any additional consideration therefor, the
amount of such other or additional stock or other securities or property (other
than cash) of the Company that such holder would hold on the date of such
exercise had it been the holder of record of the class of security receivable
upon exercise of this Warrant on the date hereof and had thereafter, during the
period from the date hereof to and including the date of such exercise, retained
such shares and/or all other additional stock available to it as aforesaid
during said period, giving effect to all adjustments called for during such
period by the provisions of this Section 3.

(d)

Adjustments for Dilutive Issuances .  If, at any time while this Warrant is
outstanding, the Company sells or grants any option to purchase or sells or
grants any right to reprice, or otherwise disposes of or issues (or announces
any sale, grant or any option to purchase or other disposition), any Common
Stock or other securities entitling any person to acquire shares of Common Stock
at an effective price per share that is lower than the then Exercise Price (such
lower price, the “Base Exercise Price” and such issuances, collectively, a
“Dilutive Issuance”) (if the holder of the Common Stock or other securities so
issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options or rights per share which are issued in connection
with such issuance, be entitled to receive shares of Common Stock at an
effective price per share that is lower than the Exercise Price, such issuance
shall be deemed to have occurred for less than the Exercise Price on such date
of the Dilutive Issuance), then the Exercise Price shall be reduced to equal the
Base Exercise Price.  Such adjustment shall be made whenever such Common Stock
or other securities are issued.  Notwithstanding the foregoing, no adjustment
will be made under this Section 3(d) in respect of an Exempt Issuance.  In the
event of an issuance of securities involving multiple tranches or closings, any
adjustment pursuant to this Section 3(d) shall be calculated as if all such
securities were issued at the initial closing.




An “Exempt Issuance” shall mean the issuance of (i) shares of Common Stock or
other securities to employees, officers or directors of the Company pursuant to
any stock or option or similar equity incentive plan duly adopted for such
purpose, by a majority of the non-employee members of the Board of Directors or
a majority of the members of a committee of non-employee directors established
for such purpose in a manner which is consistent with the Company’s prior
business practices; (ii) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a person (or to the
equityholders of a person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities; or
(iii) securities issued pursuant to any equipment loan or leasing arrangement,
real property leasing arrangement or debt financing from a bank or similar
financial institution approved by a majority of the disinterested directors of
the Company.




(e)

Fundamental Transactions.  The Company shall not enter into or be party to a
Fundamental Transaction unless the entity succeeding to the Company (the
“Successor Entity”) assumes in writing all of the obligations of the Company
under this Warrant and the Agreement pursuant to written agreements in form and
substance reasonably satisfactory to the Holder.  Upon occurrence or
consummation of the Fundamental Transaction, and it shall be a required
condition to the occurrence or consummation of such Fundamental Transaction
that, the Company and the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon exercise of this Warrant at any
time after the occurrence or consummation of the Fundamental Transaction, as
elected by the Holder solely at its option, shares of Common Stock, shares of
capital stock of the Successor Entity (“Successor Capital Stock”) or, in lieu of
the shares of Common Stock or Successor Capital Stock (or other securities,
cash, assets or other property purchasable upon the exercise of this Warrant
prior to such Fundamental Transaction), such shares of stock, securities, cash,
assets or any other property whatsoever (including warrants or other purchase or
subscription rights), which for purposes of clarification may continue to be
shares of Common Stock, if any, that the Holder would have been entitled to
receive upon the happening of such Fundamental Transaction or the record,
eligibility or other determination date for the event resulting in such
Fundamental Transaction, had this Warrant been exercised immediately prior to
such Fundamental Transaction or the record, eligibility or other determination
date for the event resulting in such Fundamental Transaction, as adjusted in
accordance with the provisions of this Warrant.  In addition to and not in
substitution for any other rights hereunder, prior to the occurrence or
consummation of any Fundamental Transaction pursuant to which holders of shares
of





4

{00349372.DOC.5}



--------------------------------------------------------------------------------










Common Stock are entitled to receive securities, cash, assets or other property
with respect to or in exchange for shares of Common Stock (a “Corporate Event”),
the Company shall make appropriate provision to insure that, and any applicable
Successor Entity shall ensure that, and it shall be a required condition to the
occurrence or consummation of such Corporate Event that, the Holder will
thereafter have the right to receive upon exercise of this Warrant at any time
after the occurrence or consummation of the Corporate Event, shares of Common
Stock or Successor Capital Stock or, if so elected by the Holder, in lieu of the
shares of Common Stock (or other securities, cash, assets or other property)
purchasable upon the exercise of this Warrant prior to such Corporate Event.
 The provisions of this Section 2(e) shall apply similarly and equally to
successive Fundamental Transactions and Corporate Events.  




(f)

Black Scholes Purchase.  Notwithstanding the foregoing, in the event of a
Fundamental Transaction, at the written request of the Holder delivered before
the thirtieth (30th) day after the consummation of such Fundamental Transaction,
the Company (or the Successor Entity) shall purchase this Warrant from the
Holder by paying to the Holder, within ten (10) Business Days after such request
(or, if later, on the effective date of the Fundamental Transaction), cash in an
amount equal to the Black Scholes Value of the remaining unexercised portion of
this Warrant on the date of such Fundamental Transaction.  




(g)

As used herein, the term “Fundamental Transaction” means (A) that the Company
shall, directly or indirectly, including through subsidiaries, Affiliates or
otherwise, in one or more related transactions, (i) consolidate or merge with or
into (whether or not the Company is the surviving corporation) another entity,
or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to one or more
entities, or (iii) make, or allow one or more entities to make, or allow the
Company to be subject to or have its Common Stock be subject to or party to one
or more entities making, a purchase, tender or exchange offer that is accepted
by the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all entities making or party to, or affiliated
with any entities making or party to, such purchase, tender or exchange offer
were not outstanding; or (z) such number of shares of Common Stock such that all
entities making or party to, or Affiliated with any entity making or party to,
such purchase, tender or exchange offer, become collectively the beneficial
owners (as defined in Rule 13d-3 under the 1934 Act) of at least 50% of the
outstanding shares of Common Stock, or (iv) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with one or
more entities whereby all such entities, individually or in the aggregate,
acquire, either (x) at least 50% of the outstanding shares of Common Stock, (y)
at least 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all the entities making or party to, or
affiliated with any entity making or party to, such stock purchase agreement or
other business combination were not outstanding; or (z) such number of shares of
Common Stock such that the entities become collectively the beneficial owners
(as defined in Rule 13d-3 under the 1934 Act) of at least 50% of the outstanding
shares of Common Stock, or (v) reorganize, recapitalize or reclassify its Common
Stock such that such modified Common Stock no longer has the residual right to
dividends or distributions form the Company or the residual right to vote on
matters given to the common stock holders under Nevada law, (B) that the Company
shall, directly or indirectly, including through subsidiaries, affiliates or
otherwise, in one or more related transactions, allow any entity individually or
entities in the aggregate to be or become the "beneficial owner" (as defined in
Rule 13d-3 under the 1934 Act), directly or indirectly, whether through
acquisition, purchase, assignment, conveyance, tender, tender offer, exchange,
reduction in outstanding shares of Common Stock, merger, consolidation, business
combination, reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, (y) at least 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such entities as of the date of this Warrant calculated as
if any shares of Common Stock held by all such entities were not outstanding, or
(z) a percentage of the aggregate ordinary voting power represented by issued
and outstanding shares of Common Stock or other equity securities of the Company
sufficient to allow such entities to effect a statutory short form merger or
other transaction requiring other stockholders of the Company to surrender their
shares of Common Stock without approval of the stockholders of the Company or
(C) directly or indirectly, including through subsidiaries, affiliates or
otherwise, in one or more related transactions, the issuance of or the entering
into any other instrument or transaction structured in a manner to circumvent,
or that circumvents, the intent of this definition in which case this definition
shall be construed and implemented in a manner otherwise than in strict
conformity with





5

{00349372.DOC.5}






--------------------------------------------------------------------------------






the terms of this definition to the extent necessary to correct this definition
or any portion of this definition which may be defective or inconsistent with
the intended treatment of such instrument or transaction.  




(h)

As used herein, the term “Black Scholes Value” means the value of this Warrant
based on the Black and Scholes Option Pricing Model obtained from the "OV"
function on Bloomberg determined as of the day immediately following the public
announcement of the applicable Fundamental Transaction, or, if the Fundamental
Transaction is not publicly announced, the date the Fundamental Transaction is
consummated, for pricing purposes and reflecting (i) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of this Warrant as of such date of request, (ii) an expected volatility equal to
the greater of 100% and the 30 day volatility obtained from the HVT function on
Bloomberg as of the day immediately following the public announcement of the
applicable Fundamental Transaction, or, if the Fundamental Transaction is not
publicly announced, the date the Fundamental Transaction is consummated, (iii)
the underlying price per share used in such calculation shall be the sum of the
price per share being offered in cash, if any, plus the value of any non-cash
consideration, if any, being offered in the Fundamental Transaction, (iv) a zero
cost of borrow and (v) a 360 day annualization factor.




(i)

Notice of Fundamental Transactions and Adjustments.  The Company shall provide
the Holder with no less than five (5) business days written notice of the public
announcement of any Fundamental Transaction.  In addition, upon any adjustment
of the Exercise Price and any increase or decrease in the number of Shares
purchasable upon the exercise of this Warrant, then, and in each such case, the
Company, within 30 days thereafter, shall give written notice thereof to the
Holder at the address of such Holder as shown on the books of the Company, which
notice shall state the Exercise Price as adjusted and, if applicable, the
increased or decreased number of Shares purchasable upon the exercise of this
Warrant, setting forth in reasonable detail the method of calculation of each.




4.

Notices.  Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be undertaken in accordance with the
provisions of Section 8(f) of the Agreement.

5.

Removal of Legend.  The Holder shall have the right to cause restrictive legends
removed from the Shares as provided for in the Agreement.

6.

Fractional Shares.  No fractional Shares will be issued in connection with any
exercise hereunder.  Instead, the Company shall round up, as nearly as
practicable to the nearest whole Share, the number of Shares to be issued.

7.

Rights of Stockholder.  Except as expressly provided in Section 3 hereof, the
Holder, as such, shall not be entitled to vote or receive dividends or be deemed
the holder of the Shares or any other securities of the Company that may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a stockholder of the Company or any right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or otherwise until this Warrant shall have been exercised and the
Shares purchasable upon the exercise hereof shall have been issued, as provided
herein.

8.

Transfer; Multiple Warrants; Lost Warrant; New Warrants.  This Warrant and the
Shares may be offered for sale, sold, transferred, pledged or assigned without
the consent of the Company, provided that any such offer, sale, transfer, pledge
or assignment must be undertaken in accordance with applicable law, rule and
regulation (including the 1933 Act). This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants representing in the aggregate the right to purchase the
number of Shares then underlying this Warrant, and each such new Warrant will
represent the right to purchase such portion of such Shares as is designated by
the Holder at the time of such surrender.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company shall execute and deliver to the Holder a new Warrant
representing the right to purchase the Warrant Shares then underlying this





6

{00349372.DOC.5}



--------------------------------------------------------------------------------










Warrant.  Whenever the Company is required to issue a new Warrant pursuant to
the terms of this Warrant, such new Warrant (i) shall be of like tenor with this
Warrant, (ii) shall represent, as indicated on the face of such new Warrant, the
right to purchase the Shares then underlying this Warrant (or in the case of a
new Warrant being issued pursuant to this Section 8, the Shares designated by
the Holder which, when added to the number of shares of Common Stock underlying
the other new Warrants issued in connection with such issuance, does not exceed
the number of Shares then underlying this Warrant), (iii) shall have an issuance
date, as indicated on the face of such new Warrant which is the same as the
Issuance Date, and (iv) shall have the same rights and conditions as this
Warrant.

9.

Miscellaneous.

()

This Warrant and disputes arising hereunder shall be governed by and construed
and enforced in accordance with the laws of the State of Nevada applicable to
agreements made and to be performed wholly within such State, without regard to
its conflict of law rules.  Venue for resolution of disptutes shall be as
provided for in the Agreement.  

()

The headings in this Warrant are for purposes of reference only, and shall not
limit or otherwise affect any of the terms hereof.

()

The covenants of the respective parties contained herein shall survive the
execution and delivery of this Warrant.

()

The terms of this Warrant shall be binding upon and shall inure to the benefit
of any successors or permitted assigns of the Company and of the Holder and of
the Shares issued or issuable upon the exercise hereof.

()

This Warrant and the other documents delivered pursuant hereto constitute the
full and entire understanding and agreement between the parties with regard to
the subject hereof.

()

The Company shall not, by amendment of its Certificate or Articles of
Incorporation or Bylaws, or through any other means, directly or indirectly,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant and shall at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder contained herein
against impairment.

()

Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of such Warrant, the Company, at its
expense, will execute and deliver to the Holder, in lieu thereof, a new Warrant
of like date and tenor.

()

This Warrant and any provision hereof may be amended, waived or terminated only
by an instrument in writing signed by the Company and the Holder.

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.




THAT MARKETING SOLUTION, INC.







By:

Name:  Darren Lopez

Title: President  








7

{00349372.DOC.5}






--------------------------------------------------------------------------------







Exhibit A




EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK




THAT MARKETING SOLUTION, INC.

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock ("Warrant Shares") of THAT MARKETING SOLUTION,
INC., a Nevada corporation (the "Company"), evidenced by the attached Common
Stock Purchase Warrant (the "Warrant").  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.




The holder shall pay the aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.




The Company shall deliver to the holder __________ Warrant Shares:




______

in certificated form




_____

through the facilities of the DTC via the following instructions:




________________________________

________________________________

________________________________







Date: _______________ __, ______










   Name of Registered Holder







By:

Name:

Title:








1

{00349372.DOC.5}






--------------------------------------------------------------------------------







Exhibit B




FORM OF ASSIGNMENT




FOR VALUE RECEIVED, ___________________________________ hereby sells, assigns
and transfers to each assignee set forth below all of the rights of the
undersigned under the Warrant (as defined in and evidenced by the attached
Warrant) to acquire the number of Shares set opposite the name of such assignee
below and in and to the foregoing Warrant with respect to said acquisition
rights and the shares issuable upon exercise of the Warrant:




Name of Assignee

Address

Number of Shares




 

 




 

 




 

 




 

 




If the total of the Shares are not all of the Shares evidenced by the foregoing
Warrant, the undersigned requests that a new Warrant evidencing the right to
acquire the Shares not so assigned be issued in the name of and delivered to the
undersigned.







Name of Holder (print):       ________________________

(Signature):   ___________________________________

(By:)  _________________________________________

(Title:) ________________________________________

Dated:   ________________________________________





{00349372.DOC.5}



--------------------------------------------------------------------------------


